The bill was filed in the court of equity for Person County, and charged in 1822 defendant intermarried with Frances Raven, the widow of one John Raven, having previously entered into articles of agreement, bearing date 18 December, 1822, which, after reciting the intended marriage of the parties, and that the property of each was encumbered with debt, and stipulating that the property of neither should be liable to the debts of the other, but that the property of each should (174)  be liable for his or her own debts only, declared as follows: "It is fully and completely understood that Frances Raven, widow as aforesaid, is to have full power to give and sell or convey her property at any and all times, and should it so happen that she should be the longest liver, she shall have power and authority to take or retain the possession of her own property, and set up no claim for any part of the other contracting party's property." The bill then charged the defendant had never conveyed, as he ought to have done, the property which belonged to the said Frances at the time of the marriage, to her sole and separate use, though he had always admitted it to be her separate property, and had induced the plaintiff and all other persons to believe so, and had permitted her to sell, as her own, some of the slaves, and that in particular she had sold to the plaintiff two negro slaves at the price of $800, and executed therefor a bill of sale signed by herself and the defendant; and that the plaintiff was induced to make said purchase in consequence of a letter addressed to his father by the defendant, in the joint names of himself and his wife. It then charged that at the time of the marriage the parties could not have contemplated that any issue should be born to them, because the said Frances had then passed the age of child-bearing; and that it was the evident intention of the said Frances to secure her property so that she could dispose of it to her own relations; that, in fact, there was no issue of the marriage, and the next of kin of the said Frances were her brothers and sisters and their children. The bill then stated that on 7 July, 1844, the said Frances, by virtue of the power secured or intended to be secured to her by the marriage articles aforesaid, did execute and deliver to the plaintiff a deed attested by two witnesses, by which, in consideration as well of love and affection for him, who was her nephew, as of divers valuable considerations expressed in the said deed, she conveyed to him (175)  eleven slaves, towit, Jenny, James, Mary, Ann, Scott, Aleck, John, Jerome, Eliza, Jane, and Warren, which were the same, and some of the increase of the same slaves, which she owned at the time of her marriage; that one of the considerations upon which the conveyance was made to the plaintiff was that he should pay to the defendant the sum of $800, and another that he should pay to one Lewis Amis, a nephew of the said Frances, the sum of $500; that the said Frances *Page 123 
departed this life some time in the spring of 1846, and that the plaintiff had taken the said slaves into his possession in consequence of a report, which he had heard and believed, that the defendant was about to run them off and sell them. The bill then stated that the defendant had instituted an action at law against the plaintiff to recover back the said slaves, and that the plaintiff had been advised that though he had a good and indisputable title in equity, yet the legal title was in the defendant, which would enable him to recover in the action at law. The bill alleged that the plaintiff had always been ready and willing, since the death of the said Frances, to pay to the said Lewis Amis the sum of $500, and to the defendant the sum of $800, as stipulated in the deed aforesaid, and had offered to pay the defendant the said sum, but he had refused to receive it. The prayer was for an injunction to restrain the defendant from proceeding in his suit at law, and from setting up the claim or title to the said slaves, and that he might be compelled to produce the original marriage articles, and to execute all necessary conveyances to vest the legal title of the said slaves in the plaintiff.
The defendant filed his answer, and therein admitted his marriage with Frances Raven, and the execution of the marriage articles stated in the bill and at the time therein mentioned, but denied that it was intended by the parties to the said articles to give to the said Frances any separate control over the property which she owned before the marriage, or any power to dispose of it during the coverture         (176) without the consent of her husband, and that such was not the proper intent and meaning of the said articles; and the answer denied expressly that he ever gave his consent that the said Frances should convey the said slaves to the plaintiff. On the contrary, it averred that the said deed of conveyance was obtained by fraud; that the said Frances was at the time, and had been for several years before, incapable of making a valid contract; for that she was then upwards of 80 years of age, was very infirm, had lost her memory, and was scarcely able to discharge the most ordinary domestic duties; that about the time when the conveyance was obtained by the plaintiff, he was in the habit of visiting the defendant's house and holding private interviews with the slaves, and through these means had obtained an undue influence over their mistress; that he also made small presents of money and other articles to the said Frances, and by them and other means finally prevailed with her to leave the house secretly and go into the woods, where the deed was executed in secret, no persons being present but the parties and the two subscribing witnesses; and that the defendant was entirely ignorant of what was going on until the plaintiff had accomplished his purpose of obtaining the deed. With respect to the two *Page 124 
slaves sold to the plaintiff, the answer stated that the sale was made on 1 July, 1844, by the defendant and his wife jointly and for their joint benefit.
The marriage articles and the deeds referred to in the pleadings were filed as exhibits. Upon the coming in of the answer, the defendant submitted a motion to dissolve the injunction which had been previously granted, but the motion was overruled and the injunction continued until the hearing. The plaintiff replied generally to the answers, and the parties thereupon proceeded to take their proofs, which being completed, the cause was set down for hearing and transmitted to this (177)  Court.
Upon the construction of the marriage articles, we are clearly of opinion that the defendant's wife had the power to dispose of her slaves during her coverture without the consent of her husband. The intention of the parties is to be collected from the language of the instrument, and that is too plain to be misunderstood. In it there is an express provision that she "is to have full power to give, sell, or convey her property at any or all times," which must mean during the marriage as well as at any other time, both because there is nothing in the instrument to restrict the generality of these words to any particular time, and because it is immediately added that if she be the longest liver, "she shall have power and authority to take or retain the possession of her own property," thereby showing that the preceding clause was intended to give her the power to dispose of it as she might think proper, during coverture, free from the control of her husband. But notwithstanding this, we think that the deed of conveyance for the slaves, obtained by the plaintiff, cannot be sustained. The proofs taken in the cause clearly satisfy us of these prominent facts: that Frances Satterfield, the wife of the defendant, was at the time when she executed the deed, about 80 years of age, of infirm health and impaired mind; that she was much under the influence of her slaves and easy to be imposed upon; that the plaintiff was her great nephew, and that though he had occasionally visited her, there was no intimacy between them until the conveyance for the slaves was executed; that after that time his visits became more frequent and his attentions more marked; that he (178)  gave her small presents of money and other articles; that the deed was executed secretly, in the woods, at a distance of more than 200 yards from the house, no person being present except the parties and the subscribing witnesses, and that the latter were brought to *Page 125 
the place by the plaintiff from his own neighborhood, about 20 miles distant from the house of the defendant; that the execution of the deed was studiously concealed from the defendant, and that he knew nothing of it until several months afterwards, and that the grantor advised with no other person than the plaintiff in relation to it. These facts alone, independent of other circumstances, and admitting that the grantor had sufficient mental capacity to make a binding contract, require that the conveyance obtained from her should, in order to be supported, be reasonable in itself, and should appear to have been obtained by the plaintiff without the use of any unfair means, and without the exercise of any undue influence. Was the conveyance a reasonable one? It was made to a great nephew, one only among several other relations of equal and nearer degree, who does not appear to have done anything to entitle himself to her particular regard previous to its execution. It deprived her husband after her death of all the slaves which she owned, the most of whom he had been at the trouble and expense of raising. He seems to have lived with her upon terms of affection, to have been kind and indulgent to her, and always disposed to gratify her wishes and caprices. There is not a particle of evidence to show that she had ever intimated an intention of disposing of her property contrary to his wishes. It does not appear that she was aware of her legal right to execute a deed without joining him, until it was mentioned by the plaintiff himself, when he bought the two slaves on 1 July, only a few days before the deed in question was executed. From these considerations we are bound to say that the deed, if not unreasonable, is, at least, somewhat           (179) extraordinary. This alone, however, is not sufficient to invalidate it. The law has no inflexible standard for reasonableness in the disposition of property, and must yield something to caprice. Let us see, then, whether the plaintiff practiced any unfair means in obtaining the conveyance from his aunt. We have no direct evidence of any practices before the execution of the instrument. But we are satisfied, from what then took place, that she had been previously and secretly prepared for that transaction. It appears that he had ascertained that she had the right to dispose of her slaves without the consent of her husband; for he said, when he bought the two slaves on 1 July, that he did not care whether the old man signed the bill of sale or not; that her signature was sufficient. A few days afterwards he prepared the instrument in question at home, and called upon two of his neghbors [neighbors] to accompany him for the purpose of attesting the execution, telling them that he did so because his aunt and himself did not wish it made public. He then went in company with his witnesses to a retired place in the woods near the defendant's house, where he left them and went alone to the house, from which he sent his *Page 126 
aunt to the witnesses, he following on at some distance behind her. Before his arrival, the witnesses read the instrument over to her, when she objected to it, because it purported to convey an absolute present interest in the slaves, without reserving her a life estate in them, contrary to her agreement with the plaintiff. When he came up, the objection was mentioned to him, and he wished her to execute it upon a pledge of his word that she should retain the slaves during her life. She still objected; and he then gave her a written authority to keep the slaves until her death, and she thereupon executed the conveyance. All this was studiously concealed from her husband, and he did not hear of it until several months afterwards, and, so far as we can discover, the grantor consulted no person but the plaintiff in relation to the preparation (180)  or execution of the instrument.
We cannot consider an instrument thus obtained as fairly obtained. But without deciding the effect which this may have upon its validity, let us see whether it was procured by the plaintiff by the direct or indirect exercise of any undue influence over his aunt. The evidence on this part of the case consists principally of the reflected lights thrown upon the transaction by subsequent occurrences. It is very clearly proved that the slaves had great influence over their mistress, and it appears from the readiness with which they left the defendant's house, after the death of his wife, that the plaintiff had acquired great influence over them. He had several times had private interviews with them before the death of their mistress, and his conduct on one occasion was so suspicious that it incurred the censure of the defendant. The old woman, too, some time after the conveyance, said "that if she had known beforehand what she then knew, she never would have made the conveyance," adding, "Oh, if I could see James (meaning the plaintiff), I would tell him what I think of him; he has disappointed me." These things satisfy us that the plaintiff did exercise an undue influence — most probably, indirectly through the slaves — in procuring the conveyance from his aunt.
In considering the questions whether the conveyance was a reasonable one and whether it was fairly obtained, we have treated the grantor as having sufficient capacity to make a valid contract. The testimony satisfies us that she had. It is true that many witnesses whose opportunities for observation were good have expressed a contrary opinion. But the facts which they state do not justify the inferences which they deduce from them; and the testimony of the two subscribing witnesses clearly shows that she well understood the provisions of the instrument which she was about to execute, so far at least as her own interests were concerned. But while her reason, or instinct — call it what you will — remained sufficiently strong, amid the general decay of her mental *Page 127 
faculties, to enable her to protect her own rights from open         (181) invasion, she certainly was not capable of fairly considering and duly estimating the just claims of others. Age and infirmity had done their work upon her mind, as well as upon her body, and it was an easy task for any person, so disposed, to procure from her any conveyance of her property which he might desire, provided only that he took care not to interfere with her own immediate present interests, or those of her slaves, which she had come to consider as identical with her own. The instrument which she executed was absolute in its terms, and conveyed an immediate title to the slaves mentioned in it. But as the plaintiff at the same time executed another instrument by which he assured the possession of the slaves to her during her lifetime, its operation was pretty much the same as that of a will; and it may be treated as a will in every inquiry into the capacity of the grantor, and the means by which it was obtained. As it is irrevocable in its nature, it certainly cannot claim to be considered upon any better footing than a will. How, then, would a will be regarded, obtained under the same circumstances? We think it cannot be doubted a probate court would pronounce against it. The principal cases which have come before the courts upon this subject are referred to in Stock on Non Compotes, 49. He says that "the proof of partial imbecility, combined with undue influence, has been held in very numerous cases to invalidate a will." Even some peculiar position of the party benefited, as the connection of a favorite domestic companion with a testatrix, old and weak, has been held a principal ground for overturning a will. Bridges v.King, 1 Hagg., 256. It is true that Sir John Nichols in one case, Williams v. Gaude, 1 Hagg., 581, declared "that the influence to vitiate an act must amount to force or coercion, destroying free agency; it must not be the influence of affection or attachment; it must not be the mere desire of gratifying the wishes of another, for that would be very strong ground of support of a testamentary act."      (182) "But," says Stock, "so narrow a definition denotes that the learned judge understood the phrase `undue influence' in a less extended sense than the cases in general give it." Upon the whole, it seems that in coming to a conclusion in questions of this kind, "the extent of capacity, the nature of the influence, the character of the party influencing, his connection with the party influenced, the benefit he derives from the will, all form materials for consideration," Stock on Non Compotes, ubisupra. We have done in this case what the author from whom we quote states to be necessary. We have taken into our deliberate consideration all the materials which the pleadings and the proofs furnish us, and the conclusion to which we have come is that the deed of conveyance executed by the wife of the defendant to the plaintiff is too extraordinary *Page 128 
in itself, and was obtained under too many circumstances of secrecy and suspicion from a very aged, infirm, and weak-minded woman, to be upheld in this Court.
The bill must be
PER CURIAM.                            Dismissed with costs.
Cited: Oldham v. Oldham, 58 N.C. 92; Garrow v. Brown, 60 N.C. 597;In re Fowler, 159 N.C. 209.
(183)